David B. Mattingly Senior Counsel Ashland Inc. 50 E. RiverCenter Blvd., P.O. Box 391 Covington, KY 41012-0391 Tel: 859-815-5368, Fax: 859-815-3824 August 29, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC20549 Ladies & Gentlemen: On behalf of Ashland Inc., submitted herewith for filing in electronic format is Ashland's Form 8-K. Pleasecontactme at(859)815-5368in theeventyouhaveany questions regarding this transmission. Very truly yours, /s/ David B. Mattingly David B. Mattingly Senior Counsel
